ORDER

PER CURIAM.
Donald Sparks appeals from a workers’ compensation decision issued by the Labor and Industrial Relations Commission in which it declined to award him temporary total disability benefits.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).